—Judgment, Supreme Court, New York County (Martin Rettinger, J.), rendered November 26,1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 5 to 10 years, unanimously affirmed.
Defendant’s challenge to the court’s "no inference” charge as given is unpreserved for appellate review as a matter of law. Were we to consider the claim, we would affirm as the court’s charge did not draw undue attention to defendant’s decision not to testify (People v Nunez, 182 AD2d 527, lv denied 80 NY2d 836). Concur—Carro, J. P., Rosenberger, Ellerin and Kassal, JJ.